DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 21, 22, 25 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trotta ‘501.
      The PG Pub to Trotta discloses a mobile device 106 that may be located in a car that has a transceiver 106 that controls a remote device 104 that may be a car as described in paragraphs 29-48. In regard to claims 2 and 3 see paragraph 45. The device detects gestures that are interpreted based on stored data.
[0029] In an embodiment, the mobile device's radar data may include radar 
timing and/or frequency information.  In an embodiment, the mobile device may 
process its radar data to detect a gesture.  In another embodiment, however, 
the mobile device may transfer raw radar data over, for example, a large 
bandwidth connection (e.g., WiFi, WiGig, etc.) so that a processor embedded in 
the remote device may process the radar data and classify it as a particular 
gesture. 

[0030] In various embodiments where the remote device is an automobile, the 
mobile device could be a smart key such as, e.g., an ignition or vehicle access 
key that includes a radar-based gesture sensor.  The main drawback of such an 
implementation would be that such a smart key may have a battery with a short 
battery life.  To combat this short battery life, in some embodiments a 
wireless charging system or other charging system may be built into the cockpit 
of the vehicle remote device. 
 
[0031] FIG. 1 shows an embodiment gesture detection system 100.  The gesture 
detection system 100 includes a mobile device 106 and a remote device 104.  The 
mobile device 106 may be, for example, a car key, a wristwatch, a smart phone, 
etc. In an embodiment, the remote device is a vehicle, and the mobile device is 
a vehicle access key and/or a vehicle ignition key. 
 
[0032] Referring again to FIG. 1, the mobile device 106 includes a transceiver 
110 and antenna 111 that communicate with a transceiver 112 and antenna 113 of 
the remote device 104.  In some embodiments, each of the antenna 111 and the 
antenna 113 may include multiple arrays of receive and transmit antennas. 
 
[0033] Referring again to FIG. 1, the mobile device 106 includes a gesture 
sensor 101.  The gesture sensor 101 includes a radar transmit antenna 116 and a 
radar receive antenna 118.  In an embodiment, the radar transmit antenna 116 
and the radar receive antenna 118 are tuned for millimeter-wave frequencies.  

receive antenna 118 may include multiple antenna arrays.  In other embodiments, 
any of antennas 111, 116, and 118 may be combined into a single antenna or 
antenna array. 
 
[0034] Referring again to FIG. 1, the gesture sensor 101 has a field of view 
102 that features a maximum detection range 114.  A gesture such as, e.g., a 
hand gesture 108 that is made within the field of view 102 is detectable by the 
gesture sensor 101. 
 
[0035] FIG. 2 shows an embodiment mapping 202 between exemplary hand gestures 
and associated operations that may be performed in an automobile used as the 
remote device 102.  In the embodiment of FIG. 2, a first hand gesture in which 
the fingers and thumb are pointed forward may be used to set the air 
conditioning of the car, including, e.g., reducing the temperature.  A second 
gesture in which the hand is held flat may be used to switch on seat heating.  
A third "thumbs up" gesture may be used to open the car trunk.  A fourth hand 
gesture is a balled first that may be used to close the car trunk.  A fifth 
hand gesture is an "OK" sign that may be used to switch on the automobile dome 
light.  A sixth hand gesture pinches the thumb to fingers extended forward to 
start an emergency call.  In other embodiments, these and other gestures may be 
associated with a variety of operations of a remote device, including, for 
example, turning on the remote device, turning off the remote device, turning a 
sound system on or off, tuning a radio channel, changing content of a user 

program on or off, mapping a route, looking up weather, road condition, and/or 
traffic information, initiating a diagnostic test, enabling or disabling a 
security system of the remote device, generating a sound and/or a haptic 
output, etc. 
 
[0036] FIG. 3A shows an embodiment remote device 304 that may be used as the 
remote device 104 of FIG. 1.  Remote device 304 includes a charger 303 that may 
be used to charge a battery of mobile device 106.  The charger 303 may be 
implemented as, for example, the wireless charger 303A, shown in FIG. 3B.  FIG. 
3C is a block diagram illustrating an automobile used as the remote device of 
FIG. 3B. 
 
[0037] FIG. 4 illustrates an embodiment radar system 450 that may be used in 
one of a number of embodiments of the gesture sensor 101 of FIG. 1.  As shown, 
radar transceiver device 452 is configured to transmit an incident RF signal 
toward object 482 via transmit antenna 470a and/or transmit antenna 470b, and 
receive a reflected RF signal via an antenna array that includes receive 
antennas 472a-d. Radar transceiver device 452 includes receiver front end 462 
coupled to receive antennas 472a-d, first transmitter front end 454 coupled to 
transmit antenna 470a and second transmitter front end 460 coupled to transmit 
antenna 470b.  Radar circuitry 456 provides signals to be transmitted to first 
and second transmitter front ends 454 and 460 and receives and/or processes 
signals received by receiver front end 462. 

[0038] In an embodiment, the input to second transmitter front end 460 is 
selectable between an output of radar circuitry 456 and an output of 
communication circuitry 458 via a circuit represented by switch 459.  When 
second transmitter front end 460 receives input from radar circuitry 456, both 
first transmitter front end 454 and second transmitter front end 460 can be 
used to build a holographic radar.  On the other hand, when second transmitter 
front end 460 receives it input from communication circuitry 458, first 
transmitter front end 454 provides a radar signal to transmit antenna 470a and 
second transmitter front end 460 provides a communications signal to transmit 
antenna 470b.  This communications signal may be a carrier modulated signal.  
In one example, the second transmitter front end 460 may transmit a bipolar 
phase-shift keyed (BPSK) modulated signal to satellite radar device 480 that 
contains data.  In some embodiments, a data link between radar transceiver 
device 452 and satellite radar device 480 may be used to coordinate RF 
transmission and reception between radar transceiver device 452 and satellite 
radar device 480 to implement phase array beam steering.  In some embodiments, 
satellite radar device 480 may also be capable of data transmission and radar 
transceiver device 452 may be configured to receive data from satellite radar 
device 480 via antennas 472a-d. 
 
[0039] In an embodiment, radar transceiver device 452, or portions of radar 
transceiver device 452 may be implemented in a package that contains first 
transmitter front end 454, second transmitter front end 460, receiver front end 

an embodiment, a ball grid array (BGA) package that contains patch antennas may 
be used to implement antennas 470a, 470b and 472a-d. In alternative 
embodiments, other antenna elements may be used besides patch antennas, for 
example, a Yagi-Uda antenna may be used provide sensing from the side of the 
packaged chip and antenna module. 
 
[0040] In an embodiment, the frequency of operation of radar system 450, as 
well as other embodiments, disclosed in this disclosure, is between about 57 
GHz and about 66 GHz.  Alternatively, embodiment systems may operate at 
frequencies outside of this range also.  For example, in an embodiment the 
frequency of operation of radar system 450, as well as other embodiments 
disclosed in this disclosure, is between about 57 GHz and about 71 GHz. 
 
[0041] A millimeter-wave radar-based gesture sensor has been described in U.S.  
application Ser.  No. 14/954,198, filed on Nov.  30, 2015, which application is 
incorporated herein by reference in its entirety. 
 
[0042] FIG. 5A shows an embodiment method 500A for operating a radar-based 
gesture sensing mobile device such as mobile device 106.  The method 500A 
begins at step 501, where a gesture (e.g., a hand gesture) is detected by the 
mobile device.  In an embodiment, the mobile device detects this gesture by 
receiving a reflected millimeter wave signal using, for example, an antenna or 
an array of antennas.  At step 503, the mobile device generates a message in 

transmits the message to a remote device using, for example, a second antenna, 
a second array of antennas, the first antenna, etc. A particular operation of 
the remote device is associated with the gesture detected in step 503, and then 
flow returns to step 501.  In an embodiment where the remote device is a 
vehicle, the operation associated with the detected gesture may include, for 
example, setting an air conditioning setting of the vehicle, setting heat 
seating, opening a trunk of the vehicle, setting a lighting setting, initiating 
an emergency call, etc. 
 
[0043] FIG. 5B shows an embodiment method 500A, which is the same as the 
embodiment method 500B except that it includes additional steps 507 and 509.  
At step 507, the mobile device receives feedback from the remote device and 
generates a sound based on this feedback.  The feedback may include, for 
example, information about whether the remote device successfully performed the 
operation associated with the detected gesture of step 503.  At step 509, the 
mobile device is brought near to the remote device and wirelessly charges its 
battery from a power source that is a component of the remote device. 
 
[0044] FIG. 6 shows an embodiment method that may be used to implement the 
method 500B of FIG. 5B.  Method 600 begins with block 501A, which is an 
implementation of the mobile device's gesture detection step 501.  Block 501A 
includes steps 602, 603, and 605.  At step 602, the mobile device transmits a 
first millimeter wave signal to a location of the gesture.  At step 603, the 

reflected millimeter wave signal has been reflected from the location of the 
gesture.  In an embodiment, the gesture is located in a radar detection range 
of the mobile device that is not greater than 30 centimeters. 
 
[0045] Flow continues at step 605, where the mobile device detects which 
gesture, movement, hand sign, etc. (referred to in this disclosure as a 
"gesture") has created the radar signal by analyzing the manner in which the 
frequency content of the radar signal changes over time.  In some embodiments, 
the radar signal is converted in to the frequency domain using transform 
methods known in the art.  These transform methods include, but are not limited 
to a discrete Fourier transform (DFT), a fast Fourier transform, a short-time 
Fourier Transform (STFT), and spectrogram analysis.  During step 605, multiple 
transforms may be calculated over a sliding time window and peak frequencies of 
these multiple transforms may be tracked to analyze how the range Doppler and 
the velocity of the target change over time.  For example, one or more peak 
frequency vs.  time signals may be generated to track how the frequency content 
of the radar signal changes over time.  In various embodiments, each gesture 
has a specific, pre-determined signature with respect to how the frequency 
content of the radar signal changes over time.  Each gesture has previously 
been categorized by its associated radar signature and these pre-determined 
signatures have been stored in a look up table (LUT) in the mobile device.  
During operation the mobile device verifies if the signal detected by the 
sensor corresponds to one of the signatures stored in the LUT.  By comparing 

received gesture may be determined.  Micro-Doppler analysis methods may also be 
used to analyze the radar signal and classify the gesture in some embodiments. 
 
[0046] At step 607, the mobile device generates a first message indicating 
which gesture has been detected.  At step 609, the mobile device transmits this 
first message to a remote device, such as, e.g., remote device 104 of FIG. 1.  
In an embodiment, the transmitted message is encrypted by the mobile device 
using a shared security key that is shared between the mobile device and the 
remote device. 
 
[0047] Referring again to FIG. 6, at step 611, the mobile device receives 
feedback from the remote device and generates a sound based on this feedback.  
At step 613, the mobile device is brought near to the remote device and 
wirelessly charges its battery from a power source that is a component of the 
remote device. 
 
[0048] FIG. 7 shows an alternative embodiment method 700 for operating a mobile 
device in conjunction with a remote device.  Method 700 begins with block 501B, 
which is an alternative implementation of the mobile device's gesture detection 
step 501 of FIG. 5.  Block 501B includes steps 702 and 703.  At step 702, the 
mobile device transmits a millimeter wave signal to a location of a gesture.  
At step 703, the mobile device receives a reflected millimeter wave radar 
signal from the gesture location.  At step 709, the mobile device generates a 

and transmits this message to the remote device.  At step 711, the remote 
device analyzes how frequency content of the radar data changes over time to 
detect a gesture.  Each gesture has previously been categorized by its 
associated radar signature and these pre-determined signatures have been stored 
in association with an associated remote device operation in an LUT in the 
remote device.  During operation the remote device verifies if the signal 
detected by the sensor corresponds to one of the signatures stored in the 
remote device.  At step 713, the mobile device receives feedback from the 
remote device and generates a sound based on this feedback.  At step 715, the 
mobile device is brought near to the remote device and wirelessly charges its 
battery from a power source that is a component of the remote device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta ‘501.
      The PG Pub to Trotta discloses all features of the claimed invention as described above, but for the specifics of a communication bus. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Trotta with a communication bus to .
Allowable Subject Matter
Claims 4-7, 9-20 and 26-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 and 24 allowed.
                                                                              PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661